     Case 2:17-cv-02456-KJD-DJA Document 97 Filed 09/23/20 Page 1 of 7



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    NATIONAL CASUALTY CO., a Wisconsin                    Case No. 2:17-cv-02456-KJD-CWH
      corporation,
 8                                                           ORDER DENYING DEFENDANT’S
                                               Plaintiff,   MOTION FOR SUMMARY JUDGMENT
 9                                                              AND MOTION TO DISMISS
             v.
10
      EFREN ISAAC SOTELO, an individual; and
11    PHILIP MICHAEL BOUCHARD, an
      individual,
12
                                            Defendants.
13
14
            This is an action for declaratory relief with respect to an insurance policy issued by
15
16   Plaintiff National Casualty Company (“NCC”). Presently before the Court are Defendant Philip

17   Michael Bouchard’s (“Bouchard”) Motion for Summary Judgment (#74) and Motion to Dismiss
18   (#77). Plaintiff responded (#79/80) to which Defendant replied (#82/85).
19
            I.      Factual and Procedural History
20
            In July 2016, Bouchard filed a negligence suit in state court after suffering injuries in a
21
22   car accident with Efren Sotelo (“Efren”). (#74 at 4). Efren was driving a pick-up truck owned by

23   his father, Juan Sotelo’s (“Juan”) company Now Services of Nevada, LLC dba Cool Air Now
24   (“Cool Air”). Id. Plaintiff provided commercial automobile insurance to Cool Air. (#1 at 2). The
25
     policy covered as insureds the named insured and “anyone else while using with [the named
26
     insured’s] permission a covered ‘auto.’” Id. at 3. Whether Efren was a permissive user of the
27
28   truck is the main issue in this case. NCC alleges that Efren was not a permissive user because he
     Case 2:17-cv-02456-KJD-DJA Document 97 Filed 09/23/20 Page 2 of 7



 1   was driving a stolen truck after Cool Air fired him two days prior to the accident. Id. Juan filed a
 2   police report for the stolen truck on the day of the accident. Id. at 4. Bouchard alleges Efren was
 3
     a permissive user because his termination paperwork shows that his final day of work would
 4
     have been after the day of the accident. (#74 ex. 5). Because NCC alleged that Efren did not have
 5
 6   permission to use the truck, it did not defend him in the original state court action. (#1 at 4).

 7   Efren failed to respond to the complaint and the state court entered default judgment against him.
 8   Id. NCC filed this suit seeking declaratory judgment in September 2017. Id. at 5.
 9
            This Court stayed the proceedings pending resolution of the state action in April 2019.
10
     (#65). The question of whether Efren was a permissive user of the truck and therefore whether
11
12   NCC owed Efren a duty to defend and indemnify would have been resolved during that trial. Id.

13   at 2. However, Bouchard dismissed Juan and Cool Air the day before trial began. (#80 at 2).
14   Without Juan and Cool Air as parties, the state court could not answer the permissive use
15
     question. Id. In April 2019, after receiving the default judgment, Bouchard filed a complaint in
16
     state court alleging breach of contract, breach of implied covenants of good faith and fair
17
18   dealing, and declaratory judgment against NCC, another insurance company, and two law firms.

19   (#87-1). The claims arose from the same set of facts as the original action and NCC’s alleged bad
20   faith in not defending Efren. Id.
21
            II.     Legal Standard
22
            Declaratory judgment allows the Court to adjudicate a party’s rights or obligations before
23
24   it seeks a coercive remedy. Seattle Audubon Soc’y v. Moseley, 80 F.3d 1401, 1405 (9th Cir.

25   1996). However, the Declaratory Judgment Act does not expand the Court’s jurisdiction. Id.; see
26   also Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667 (1950). Rather, a claim for
27
     declaratory relief is subject to the same federal jurisdictional requirements as any other case; it
28



                                                      -2-
     Case 2:17-cv-02456-KJD-DJA Document 97 Filed 09/23/20 Page 3 of 7



 1   must be “brought by [an] interested party,” and it must involve an actual controversy. See 28
 2   U.S.C. § 2201; Moseley, 80 F.3d at 1405. A declaratory judgment action that seeks clarification
 3
     of an insurer’s coverage obligation or duty to defend is ripe for judicial review. See Govt. Emp.s
 4
     Ins. Co. v. Dizol, 133 F.3d 1120, 1222 n.2 (9th Cir. 1998); AAA Nev. Ins. Co. v. Chau, No.
 5
 6   2:08-cv-00827-RCJ-LRL, 2010 WL 1756986, at *3 (D. Nev. Apr. 30, 2010).

 7          Summary judgment is appropriate where there exists no genuine issue of fact and when
 8   the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex
 9
     Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of showing the
10
     absence of genuine issues of material fact. Celotex, 477 U.S. at 323. The burden then shifts to the
11
12   nonmoving party to show specific facts demonstrating a genuine factual dispute for trial. See

13   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court makes
14   all justifiable inferences in favor of the nonmoving party. Matsushita, 475 U.S. at 587. However,
15
     the nonmoving party may not merely rest on the allegations of his pleadings. Rather, he must
16
     produce specific facts—by affidavit or other evidence—showing a genuine issue of fact.
17
18   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Summary judgment is not

19   appropriate if a reasonable jury could return a verdict for the nonmoving party. Id. at 248.
20          III.    Analysis
21
            Defendant filed a motion to dismiss and a motion for summary judgment. The court
22
     analyzes each individually.
23
24                  A. Motion to Dismiss

25          When determining if a declaratory judgment action should be dismissed, “[t]he Brillhart
26   factors remain the philosophical touchstone for the district court.” Dizol, 133 F.3d at 1225. The
27
     court has three main considerations: it “should avoid needless determination of state law issues;
28



                                                    -3-
     Case 2:17-cv-02456-KJD-DJA Document 97 Filed 09/23/20 Page 4 of 7



 1   it should discourage litigants from filing declaratory actions as a means of forum shopping; and
 2   it should avoid duplicative litigation.” Id. These factors are not exhaustive, and the district court
 3
     may make other considerations, such as:
 4
            “Whether the declaratory action will settle all aspects of the controversy; whether
 5          the declaratory action will serve a useful purpose in clarifying the legal relations
 6          as issue; whether the declaratory action is being sought merely for the purposes of
            procedural fencing or to obtain a ‘res judicata’ advantage; or whether the use of a
 7          declaratory action will result in entanglement between the federal and state court
            systems. In addition, the district court might also consider the convenience of the
 8          parties, and the availability and relative convenience of other remedies.”
 9
10   Dizol, 133 F.3d at 1225 n.5. The Brillhart factors and the additional considerations weigh in
11   favor of not dismissing.
12
                        i.      Needless determination of state law issues
13
            When “parallel state proceedings involving the same issues and parties [are] pending at
14
15   the time the federal declaratory action is filed, there is a presumption that the entire suit should

16   be heard in state court.” Id. When NCC filed this suit, there was a parallel state proceeding. To
17   avoid a needless determination of a state law issue, this Court stayed the case pending resolution
18
     of the state law claim. However, Bouchard dismissed Juan and Cool Air which prevented the
19
     state court from making the necessary state law determination. This case focuses on a single
20
21   question, whether Efren was a permissive user of the truck on the day of the accident. That

22   question would have been answered had Bouchard continued to trial. Bouchard’s actions created
23   a need for this Court to make a determination of state law. The state tort case did not involve the
24
     same issues as this federal declaratory action, which centers on the coverage dispute, not
25
     liability. As the Ninth Circuit has held, when “the state court case did not include the coverage
26
27   issue, and because the coverage issue in the federal action [is] not contingent on any further state

28   court proceedings, the district court [finds] good cause to continue to exercise jurisdiction.” Am.


                                                      -4-
     Case 2:17-cv-02456-KJD-DJA Document 97 Filed 09/23/20 Page 5 of 7



 1   Cas. Co. of Reading, Penn. V. Krieger, 181 F.3d 1113, 1119 (9th Cir. 1999). This is not a case in
 2   which the federal court is faced with a request for a needless determination of state law issues.
 3
                         ii.     Forum shopping
 4
             “This factor usually is understood to favor discouraging an insurer from forum shopping,
 5
 6   i.e., filing a federal court declaratory action to see if it might fare better in federal court at the

 7   same time the insurer is engaged in a state court action.” Id. However, defendants can also
 8   offend this factor by attempting to restart in state court after the case has proceeded in federal
 9
     court. See id. By staying the case pending the resolution of the state law action, this Court made
10
     sure NCC was not forum shopping. However, Bouchard dismissed certain defendants, obtained a
11
12   default judgment while avoiding the resolution of the main question, and then filed a similar case

13   in state court. His actions appear to be more of an effort to forum shop than Defendant’s as he
14   wishes to proceed in state court after three years of litigation in federal court. This factor weighs
15
     in favor of the Court retaining jurisdiction and against dismissing.
16
                         iii.    Duplicative litigation
17
18           This case is similar to the previously mentioned case Am. Cas. Co. of Reading, PA v.

19   Krieger. 181 F.3d 1113 (9th Cir. 1999). In Krieger, when a motion to dismiss was filed in federal
20   court, “the state court litigation had concluded without deciding the coverage issue before the
21
     district court in the declaratory relief action.” Id. at 1119. Similarly, the original state action in
22
     this case concluded without deciding the coverage issue. The federal court action was not
23
24   duplicative in Krieger and it is not duplicative here.

25                       iv.     Additional considerations
26           The additional considerations that the Ninth Circuit permits the district court to look at
27
     also weigh against dismissal. A decision in this declaratory action will settle the controversy that
28



                                                        -5-
     Case 2:17-cv-02456-KJD-DJA Document 97 Filed 09/23/20 Page 6 of 7



 1   has not been resolved during this three-year-long litigation process. It will also clarify the legal
 2   relations at issue. Additionally, the Court does not find any evidence that NCC filed this case to
 3
     obtain a res judicata advantage. 1 Retaining jurisdiction in this declaratory judgment action will
 4
     not result in entanglement between the federal and state court systems as this will answer the
 5
 6   question that neither court has been able to answer to date. There is a vast docket in the federal

 7   action that has been ongoing since 2017 and a dismissal now would offend judicial economy and
 8   promote the waste of judicial resources.
 9
             Because the Brillhart factors and additional considerations weigh in favor of this Court
10
     retaining jurisdiction, dismissal is inappropriate.
11
12                   B. Summary Judgment

13           Defendant’s motion for summary judgment fails for the same reason that NCC’s motion
14   for summary judgment failed in November 2018. The same genuine issue of material fact exists
15
     today that existed three years ago when this case began. Whether Efren was a permissive user of
16
     the truck has not come any closer to resolution since the last time this Court ruled on a motion
17
18   for summary judgment. Because this same genuine issue of material fact exists, summary

19   judgment is improper.
20           Bouchard also argues that this claim is precluded under res judicata principles. For claim
21
     preclusion to apply “the following factors must be met: 1) the same parties or their privies are
22
     involved in both cases, 2) a valid final judgment has been entered, and 3) the subsequent action
23
24   is based on the same claims or any part of them that were or could have been brought in the first

25   case.” Five Star Cap. Corp. v. Ruby, 194 P.3d 709, 714 (Nev. 2008). Bouchard argues that the
26
27
28   1
      While NCC is not seeking a res judicata advantage, Bouchard is. In the Court’s opinion, this weighs against
     Bouchard in his motion to dismiss.


                                                        -6-
     Case 2:17-cv-02456-KJD-DJA Document 97 Filed 09/23/20 Page 7 of 7



 1   default judgment is a judgment on the merits because “the facts alleged in the pleadings will be
 2   deemed admitted.” Foster v. Dingwall, 227 P.3d 1042, 1049 (Nev. 2010). The Court disagrees.
 3
     The next line in Foster states: “Thus, during an NRCP 55(b) prove-up hearing, the district court
 4
     shall consider the allegations deemed admitted to determine whether the nonoffending party has
 5
 6   established a prima facie case for liability.” Id. (emphasis added). A court should only consider

 7   the allegations deemed admitted to determine if the nonoffending party has established a prima
 8   facie case of liability in a prove-up hearing. This is further supported by the Nevada Court of
 9
     Appeals, which stated that with a default, “the well-pleaded allegations of a complaint relating to
10
     liability are taken as true.” Seefeldt v. Griffie, 2019 WL 6972230, *2 (Nev. Ct. App. 2019)
11
12   (quoting VLM Food Trading Int’l Inc. v. Ill. Trading Co., 811 F.3d 247, 255 (7th Cir. 2016))

13   (emphasis added). The allegations are only taken as true when they relate to liability. Whether
14   Efren was a permissive user of the truck is the main question; liability for the accident is not at
15
     issue in this action. The default judgment is silent to the question and claim preclusion is
16
     improper. Because Defendant cannot satisfy the final judgment prong of claim preclusion
17
18   analysis, it is unnecessary to analyze the other two factors.

19          IV.     Conclusion
20          Accordingly, IT IS HEREBY ORDERED that Defendant Philip Michael Bouchard’s
21
     Motion for Summary Judgment (#74) and Motion to Dismiss (#77) are DENIED.
22
     Dated this 23rd day of September, 2020.
23
24
25                                                  _____________________________
                                                     Kent J. Dawson
26                                                   United States District Judge
27
28



                                                     -7-
